Citation Nr: 0600760	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet, to include a fungus infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.

In December 2005, this case was advanced on the docket for 
good cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

There is no medical evidence that the current diagnosis of 
onychomycosis is related to the veteran's military service.


CONCLUSION OF LAW

A skin disorder of the feet, to include a fungus infection, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in July 2003 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  An 
additional letter from the RO to the veteran was issued in 
September 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The veteran identified several post-service treating sources 
pertinent to the claim but the evidence of record indicates 
that these healthcare providers are deceased and there are no 
records available.  The veteran also indicated that he 
received foot treatment in service aboard the USS Dickens, 
but the National Personnel Records Center found that the 
clinical records from the sickbay aboard the USS Dickens from 
1944 to 1945 were negative for bilateral foot fungus.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In 
this regard, the veteran has not been provided a VA 
examination in order to determine whether he has a foot 
disorder for VA compensations purposes.  Nevertheless, none 
is required.  The Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is 
no medical evidence of record showing a skin disorder in 
active military duty, and there is no competent evidence that 
indicates that any current skin disorder of the feet is 
related to his military service.  The Board further notes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In this case, the available post-service medical evidence is 
limited to recent VA medical records dated many years after 
service.  Although, the veteran recently submitted to the 
Board copies of receipts for treatment in the 1960s, and this 
submission included a waiver of initial consideration by the 
RO, there is no indication on the receipts as to what the 
treatment was for.  The veteran testified in December 2005 
that VA treats his current foot fungus.  VA medical records 
include diagnosis and treatment for a toenail disorder, 
onychomycosis, and a nervous system disorder, idiopathic 
peripheral neuropathy of the feet.  Furthermore, the veteran 
testified that his current symptoms, unlike the blistering 
and itching of the feet he reportedly experienced in service, 
involve numbness and tingling, and VA physicians have 
attributed these symptoms to peripheral neuropathy.

The record also contains an August 2003 statement from the 
veteran's spouse in which she states the veteran has had a 
chronic fungus infection of the feet "until the present 
time."  In this regard, the Board has considered the lay 
statements of record.  The veteran and his spouse, as well as 
a fellow sailor that served with the veteran, are competent 
to state their observations, but neither the Board nor 
laypersons are competent to render diagnoses or opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, these lay statements are not 
competent evidence that the veteran's currently diagnosed 
toenail fungus is the result of his military service over 
five decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current onychomycosis of the 
toenails to service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
more than 55 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence which provides the required nexus between 
military service and the onychomycosis of the toenails, 
service connection for a skin disorder of the feet, to 
include a fungus infection is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a skin disorder of the 
feet, to include a fungus infection, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


